Title: From Thomas Jefferson to Albert Gallatin, 20 September 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir
                     
                     Monticello Sep. 20. 08.
                  
                  Your’s of Sep. 10. & 14. were recieved yesterday, and my time being brief, my answer must be so.
                  Brig Betsy, & the Aurora. the first having put back by stress of weather & inevitable necessity, ought, I think, to be permitted to sail again; but not so the Aurora which put back merely because the Captain was a fool. they have lost their chance by their own folly, and have no claim to be excepted out of the general rule. if you concur in these opinions be so good as to act on them; but if you think differently, let them lie till we meet which will probably be within 2. or 3. days after you recieve this.
                  Mr. Soderstrom. his application is peremptorily refused, and his lawyers opinions are sent to mr Madison that he may be properly reprimanded. for a foreign agent, addressed to the Executive, to embody himself with the lawyers of a faction whose sole object is to embarras & defeat all the measures of the country, & by their opinions, known to be always in opposition, to endeavor to influence our proceedings is a conduct not to be permitted. the government will certainly decide for itself on whose counsel they will settle the construction of the laws they are to execute. we are to look at the intention of the legislature & to carry it into execution while the lawyers are nibbling at the words of the law. it is well known that on every question the lawyers are about equally divided as is seen in the present case; & were we to act but in cases where no contrary opinion of a lawyer can be had, we should never act.—I send White’s petition for better information, to be acted on when we meet. affectte. salutations
                  
                     Th: Jefferson
                     
                  
               